Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to inventions non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.

Allowable Subject Matter
Claims 1 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: FR-1123422-A, hereinafter FR’422, was found to be the closest prior art.  FR’422 discloses a method of machining a rotationally symmetric surface of a workpiece, said method comprising: rotationally driving said workpiece around a rotational axis, arranging a cutting tool 3 with a cutting edge 4’ relative to said workpiece, bringing said cutting tool 3 into contact with said workpiece (See Figure 3), and advancing said cutting tool 3 relative to said workpiece along a feed direction parallel to said rotational axis, wherein a normal to said rake face is tilted relative to said feed direction, a first axis and a second axis, the first axis and the second axis being perpendicular to the feed direction and perpendicular to each other (Page 2, left hand column, line 34 to right hand column line 15) (See Figures 1-3).
FR’422 does not disclose “arranging a cutting tool with a cutting edge positioned at an edge of a rake face relative to said workpiece…wherein a normal to said rake face is tilted relative to said feed direction, a first axis and a second axis, the first axis and the second axis being perpendicular to the feed direction and perpendicular to each other.”  FR’422 further does not disclose “the first axis and the second axis being perpendicular to the feed direction and perpendicular to each other, wherein a direction of said normal of said rake face is set to a direction (i) rotated around said first axis by an angle (a) from a start direction identical to a direction of said second axis, such that said normal from said rake face is directed to said feed direction…wherein said angle (a) is in a range from 35 to 60 degrees.”  Finally, FR’422 does not disclose “direction of said normal of said rake face is set to a direction... (ii) rotated around a third axis by an angle ᵟ such that said normal from said rake face is directed to said feed direction, and said third axis corresponds to an axis which originally corresponds to said rotational axis and is rotated around said first axis by said angle a.... wherein said angle 8 is in a range from 0° to 15° ”
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of FR’422, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722